Citation Nr: 0711052	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  01-05 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from April 7 
to 22, 1999.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971 and December 1975 to December 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in February 2001 of the 
Department of Veterans Affairs (VA) Medical Administration 
Service (MAS) of the VA Medical Center (VAMC) in Columbia, 
South Carolina, which determined that the veteran was not 
entitled to payment or reimbursement of unauthorized medical 
expenses incurred at a private hospital from April 7 to 22, 
1999.

In February 2002, this matter was remanded to the agency of 
original jurisdiction in Columbia, South Carolina to satisfy 
a hearing request.

In July 2002, the veteran testified before the undersigned at 
a hearing at the VA Regional Office (RO) in Columbia, South 
Carolina.  A transcript of that hearing has been associated 
with the claims folders.

In a January 2003 decision, the Board denied entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred at a private hospital from April 7 to 22, 1999.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In accordance with a joint 
motion, the Court issued a February 2004 Order vacating the 
January 2003 Board decision and remanding the claim to the 
Board for consideration of the Court's holding in Bellezza v. 
Principi, 16 Vet. App. 145 (2002) and for consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA).

In June 2004, the Board remanded this case to the VAMC via 
the Appeals Management Center (AMC), in Washington, D.C., for 
further evidentiary development and to cure a procedural 
deficiency.  

The appeal is again REMANDED to the VAMC via the AMC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

In the June 2004 Remand, the Board noted that in order for 
the veteran to be reimbursed for the medical expenses 
incurred from April 7 to 22, 1999, the criteria of 38 
U.S.C.A. § 1728 (West 2002) and 38 C.F.R. § 17.120 (2006) 
must be met.  Basically, as applied to the specific facts of 
this particular case, this statute and regulation require 
that the veteran have been enrolled in a Chapter 31 
vocational rehabilitation program when treated (which other 
records confirmed that he was), and that the treatment in 
question was for a medical emergency such that a VA facility 
was not feasibly available.  See 38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2006).

The Board directed the VAMC to make an attempt to obtain and 
associate with the claims folders the daily progress notes 
and treatment records for the veteran's hospitalization at 
the Medical University of South Carolina (MUSC) from April 7, 
to 22, 1999.  On Remand, in a March 2006 letter, the VAMC 
requested the aforementioned records, but the MUSC provided 
no response and the requested records were not forwarded and 
associated with the claims files.  (It appears prior efforts 
to obtain the requested records in a letter to the MUSC dated 
in March 2000 yielded similar results.  Of record is only a 
discharge summary and select records from the 
hospitalization.)  VA regulations implementing the VCAA 
provide that "reasonable efforts" will be made to obtain 
relevant records not in the custody of a Federal department 
or agency and that such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  
38 C.F.R. § 3.159(c)(1) (2006).  Thus, the VAMC must initiate 
a follow-up request to the March 2006 letter.

In the June 2004 Remand, the Board instructed that both the 
Ralph Johnson and Dorn VA Medical Centers (in Charleston and 
Columbia, South Carolina, respectively) should be contacted 
for the purpose of ascertaining whether either or both these 
facilities could have performed endovascular therapy of 
intracranial aneurysms in April 1999.  In addition, it was 
noted that it should be determined whether there were any 
other VA facilities to which the veteran could have been 
safely transferred, which were capable of performing the 
necessary procedure in April 1999.

The Board further determined that it was necessary to obtain 
a medical opinion in this case to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).
The Board noted that the medical opinion should address the 
question of whether, at the time of the April 7 to April 22, 
1999 hospitalization, a medical emergency existed of such a 
nature that delay would have been hazardous to life or health 
of the veteran, and whether VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand, or to obtain prior VA authorization for the 
services required, would not have been reasonable, sound, 
wise, or practicable, or that treatment had been or would 
have been refused.  It was noted that an emergency shall be 
deemed to have ended at that point when a VA physician has 
determined that, based on sound medical judgment, a veteran 
who received emergency hospital care could have been 
transferred from the non-VA facility to the VA medical center 
for continuation of treatment for the disability, or the 
veteran who received emergency medical services, could have 
reported to a VAMC for continuation of treatment for the 
disability.  Also, from that point on, no additional care in 
a non-VA facility will be approved for payment by VA.  See 38 
C.F.R.        § 17.121 (2006).

The Board further instructed that a VA physician should 
consider all the evidence of record including the private 
medical opinions (some noted below), hospital discharge 
summaries, and any other pertinent evidence.  The Board 
indicated that it would be helpful if he or she provided 
sound reasoning, based on the evidence of record, to support 
the medical opinion rendered.  It was in this regard that the 
Court held that the Board erred in failing to make a factual 
determination as to whether the VA physician rendering such 
opinion in a similar case exercised sound medical judgment in 
doing so.  See Bellezza v. Principi, 16 Vet. App. 145 (2002).

The Board directed specific attention to relevant medical 
evidence that was associated with the claims folders 
subsequent to the issuance of the May 2001 statement of the 
case.  In April 2004, a February 2003 medical opinion by Dr. 
Stephen Haines and a March 2003 medical opinion by Dr. 
William Naso were received.  Both physicians opined that the 
medical procedure at issue, endovascular embolization of a 
basilar tip aneurysm, was not available at either VAMC in 
Charleston or Columbia, South Carolina.  (The statements do 
not speak to whether the veteran could have been safely 
transferred to another VA facility, in another state.)  The 
Board instructed the VAMC to consider these opinions.  

A review of the claims files reveals that none of the above 
development was completed by the VAMC.  A Remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the Remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Where the Remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Id.  As such, the Board finds that this 
case is not ready for appellate review and must be remanded 
for compliance with the Remand instructions.

Also, please issue another VCAA letter similar to the VCAA 
notice issued in March 2006, delineating the respective 
obligations of VA and the veteran in obtaining evidence 
pertinent to the claim, but in addition, include the correct 
language indicating the evidence needed to substantiate the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran and his 
representative with written notice of the 
VCAA, VA's duties there under, and the 
delegation of responsibility between VA 
and the veteran in procuring the evidence 
relevant to the appealed claim, including 
which portion of the information and 
evidence is to be provided by the veteran 
and which portion VA will attempt to 
obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2005).  This action should 
include written notice of the following 
evidence needed to substantiate the 
claim:  In order to establish entitlement 
to payment or reimbursement of 
unauthorized medical expenses incurred at 
a private hospital from April 7 to 22, 
1999, the evidence must show (i) that the 
veteran had been enrolled in a Chapter 31 
vocational rehabilitation program when 
treated, (ii) that care or services were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and (iii) 
that VA or Federal facilities were not 
feasibly available and an attempt to use 
them beforehand would not have been 
reasonable, sound, wise, or practical.  
The veteran and his representative should 
be afforded the appropriate period of 
time for response to all written notice 
and development as required by VA law.     

2.  The VAMC should initiate a follow-up 
request for copies of the veteran's daily 
progress notes and treatment records for 
the veteran's hospitalization at the MUSC 
from April 7 to 22, 1999.

3.  Both the Ralph Johnson and Dorn VA 
Medical Centers should be contacted in 
order to provide information as to 
whether either of these facilities could 
have performed endovascular embolization 
of a basilar tip aneurysm in April 1999.  
If the answer is negative, it should be 
determined whether there were any other 
VA facilities to which the veteran could 
have been safely transferred, which was 
capable, at that time, of performing such 
procedure.
 
4.  Thereafter, a medical opinion from a 
VA physician must be obtained, which 
addresses the question of when the 
medical emergency ended; that is, when 
the veteran (who received hospital care 
from April 7 to 22, 1999 at MUSC) could 
have been transferred to a VA Medical 
Center, and whether VA or other Federal 
facilities were feasibly available, and 
an attempt to use them beforehand, or to 
obtain prior VA authorization for the 
services required, would have been 
reasonable, sound, wise, or practicable, 
or that treatment would not have been 
refused.

In rendering such opinion, the VA 
physician must review the claims folders, 
including the February 2003 medical 
opinion by Dr. Stephen Haines, the March 
2003 medical opinion by Dr. William Naso, 
the hospital records from MUSC and McLeod 
Regional Medical Center, and any 
additional evidence obtained in 
accordance with this remand.

The VA physician must provide reasons and 
bases for the conclusion and indicate 
that the private medical records 
described above were reviewed.  It is 
imperative that all records, including 
the veteran's claims folders and Combined 
Health Record (CHR), be made available to 
the VA physician for review.

5.  The VAMC should ensure that the 
veteran's representative receives a copy 
of any additional evidence associated 
with the claims files and/or CHR as the 
result of the above development for 
review and submission of argument, if 
any, on behalf of the veteran.

6.  Thereafter, the issue of entitlement 
to payment or reimbursement of 
unauthorized medical expenses incurred at 
a private hospital from April 7 to 22, 
1999 should be readjudicated.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The claims files and CHR 
should then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



